Case 1:21-cv-20706-DPG Document 3 Entered on FLSD Docket 02/23/2021 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                  Case No. 1:21-cv-20706-DPG


 MEUDY ALBÁN OSIO in her personal capacity
 And in her capacity as the personal representative
 of the Estate of FERNANDO ALBERTO ALBÁN,
 FERNANDO ALBÁN OSIO, and MARIA
 FERNANDA ALBÁN OSIO,
          Plaintiffs,
 v.
 NICOLAS MADURO MOROS,
 FUERZAS ARMADA REVOLUCIONARIAS
 DE COLUMBA (“FARC”); THE CARTEL OF
 THE SUNS A.K.A. CARTEL DE LOS SOLES;
 VLADIMIR PADRINO LOPEZ; MAIKEL
 JOSE MORENO PEREZ; NESTOR LUIS
 REVEROL TORRES; and TAREK WILLIAM
 SAAB,
           Defendants.
                                      /
                     MOTION TO APPEAR PRO HAC VICE,
                 CONSENT TO DESIGNATION, AND REQUEST TO
           ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice,

 Peer Review, and Discipline of Attorneys of the United States District Court for the Southern

 District of Florida, the undersigned respectfully moves for the admission pro hac vice of

 Stephen M. Medlock of the law firm of Mayer Brown LLP, 1999 K Street NW, Washington,

 D.C. 20006, (202) 263-3000, for purposes of appearance as co-counsel on behalf of Plaintiffs
 740164616.2 23-Feb-21 09:20
Case 1:21-cv-20706-DPG Document 3 Entered on FLSD Docket 02/23/2021 Page 2 of 7




 in the above-styled case only, and pursuant to Rule 2B of the CM/ECF Administrative

 Procedures, to permit Stephen M. Medlock to receive electronic filings in this case, and in

 support thereof states as follows:

          1.        Stephen M. Medlock is not admitted to practice in the Southern District of

 Florida and is a member in good standing of the District of Columbia Bar, Virginia State Bar,

 the United States District Court for the District of Columbia, the United States Courts of

 Appeal for the Third, Eighth, Ninth, and Eleventh Circuits, and the United States Supreme

 Court. Mr. Medlock has already been admitted to appear before this Court pro hac vice in

 PDVSA U.S. Litigation Trust v. Lukoil Pan Americas LLC, et al., 1:18-cv-20818 (S.D. Fla.).

          2.        Movant, Jaime D. Guttman, Esquire, of the law firm of Scale Law Partners,

 LLC, 777 Brickell Ave, Suite 500, Miami, FL 33131, (305) 515-0263, is lead counsel and a

 member in good standing of The Florida Bar and the United States District Court for the

 Southern District of Florida and is authorized to file through the Court’s electronic filing

 system. Movant consents to be designated as a member of the Bar of this Court with whom

 the Court and opposing counsel may readily communicate regarding the conduct of the case,

 upon whom filings shall be served, who shall be required to electronically file and serve all

 documents and things that may be filed and served electronically, and who shall be

 responsible for filing and serving documents in compliance with the CM/ECF Administrative

 Procedures. See Section 2B of the CM/ECF Administrative Procedures.

         3.        In accordance with the local rules of this Court, Stephen M. Medlock has made

 payment of this Court’s $200.00 admission fee. A certification in accordance with Rule 4(b)

 is attached hereto.



 740164616.2 23-Feb-21 09:20
Case 1:21-cv-20706-DPG Document 3 Entered on FLSD Docket 02/23/2021 Page 3 of 7




         4.        Stephen M. Medlock, by and through designated counsel and pursuant to

 Section 2B CM/ECF Administrative Procedures, hereby requests the Court to provide Notice

 of Electronic Filings to Stephen M. Medlock at email address: SMedlock@mayerbrown.com.

         WHEREFORE, Jaime D. Guttman, moves this Court to enter an Order for Stephen

 M. Medlock to appear before this Court on behalf of Plaintiffs, for all purposes relating to the

 proceedings in the above-styled matter and directing the Clerk to provide notice of electronic

 filings to Stephen M. Medlock.



 Date: February 23, 2021             Respectfully submitted,


                                       /s/ Jaime D. Guttman
                                     Jaime D. Guttman (Florida Bar No. 44076)
                                     jaime@scale.law
                                     Scale Law Partners, LLC
                                     777 Brickell Ave Suite 500
                                     Miami, FL 33131-2803
                                     Telephone: (305) 515-0263
                                     Attorney for Plaintiffs




 740164616.2 23-Feb-21 09:20
Case 1:21-cv-20706-DPG Document 3 Entered on FLSD Docket 02/23/2021 Page 4 of 7




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                                     Case No. 1:21-cv-20706-DPG


 MEUDY ALBÁN OSIO in her personal capacity
 And in her capacity as the personal representative
 of the Estate of FERNANDO ALBERTO ALBÁN,
 FERNANDO ALBÁN OSIO, and MARIA
 FERNANDA ALBÁN OSIO,
          Plaintiffs,
 v.
 NICOLAS MADURO MOROS,
 FUERZAS ARMADA REVOLUCIONARIAS
 DE COLUMBA (“FARC”); THE CARTEL OF
 THE SUNS A.K.A. CARTEL DE LOS SOLES;
 VLADIMIR PADRINO LOPEZ; MAIKEL
 JOSE MORENO PEREZ; NESTOR LUIS
 REVEROL TORRES; and TAREK WILLIAM
 SAAB,
           Defendants.
                                         /


                               CERTIFICATION OF STEPHEN M. MEDLOCK


          Stephen M. Medlock, Esquire, pursuant to Rule 4(b) of the Rules Governing the

 Admission, Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have

 studied the Local Rules of the United States District Court for the Southern District of Florida;

 (2) I am a member in good standing of the District of Columbia Bar, Virginia State Bar, the

 United States District Court for the District of Columbia, the United States Courts of Appeal
 740164616.2 23-Feb-21 09:20
Case 1:21-cv-20706-DPG Document 3 Entered on FLSD Docket 02/23/2021 Page 5 of 7




 for the Third, Eighth, Ninth, and Eleventh Circuits, and the United States Supreme Court; and

 (3) I have not filed three or more motions for pro hac vice admission in this District within the

 last 365 days.



                                                                       /s/ Stephen M. Medlock
                                                                            Stephen M. Medlock




 740164616.2 23-Feb-21 09:20
Case 1:21-cv-20706-DPG Document 3 Entered on FLSD Docket 02/23/2021 Page 6 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                  Case No. 1:21-cv-20706-DPG


 MEUDY ALBÁN OSIO in her personal capacity
 And in her capacity as the personal representative
 of the Estate of FERNANDO ALBERTO ALBÁN,
 FERNANDO ALBÁN OSIO, and MARIA
 FERNANDA ALBÁN OSIO,
          Plaintiffs,
 v.
 NICOLAS MADURO MOROS,
 FUERZAS ARMADA REVOLUCIONARIAS
 DE COLUMBA (“FARC”); THE CARTEL OF
 THE SUNS A.K.A. CARTEL DE LOS SOLES;
 VLADIMIR PADRINO LOPEZ; MAIKEL
 JOSE MORENO PEREZ; NESTOR LUIS
 REVEROL TORRES; and TAREK WILLIAM
 SAAB,
           Defendants.
                                      /
                     ORDER GRANTING MOTION TO APPEAR
            PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
           ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice
 for Stephen M. Medlock, Consent to Designation, and Request to Electronically Receive
 Notices of Electronic Filing (the “Motion”), pursuant to the Rules Governing the Admission,
 Practice, Peer Review, and Discipline of Attorneys in the United States District Court for the
 Southern District of Florida and Section 2B of the CM/ECF Administrative Procedures. This
 Court having considered the motion and all other relevant factors, it is hereby



 740164616.2 23-Feb-21 09:20
Case 1:21-cv-20706-DPG Document 3 Entered on FLSD Docket 02/23/2021 Page 7 of 7




          ORDERED AND ADJUDGED that:
          The Motion is GRANTED.           Stephen Medlock, may appear and participate in this
 action on behalf of Plaintiffs. The Clerk shall provide electronic notification of all electronic
 filings to Stephen Medlock, at SMedlock@mayerbrown.com.
          DONE AND ORDERED in Chambers at Miami, Florida, this                                day
 of                                    .


                                                                    United States District Judge


 Copies furnished to: All Counsel of Record




 740164616.2 23-Feb-21 09:20
